DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US20150247719A1).
Regarding claim 1, Huang teaches a vehicular system comprising: a lateral shift amount measurement part that measures a lateral shift amount, that is a positional deviation of a vehicle in a vehicle width direction with respect to a magnetic marker (see Paragraph 0014 for the method senses at least two axial field strength components of the magnetic field emitted from the magnetic marker with each of the magnetic field sensors; see also Paragraph 0015 for the magnetic field sensors (corresponds to lateral shift amount measurement part) that are aligned in the lateral direction of the object, and the two axial field strength components sensed by each sensor are in the lateral direction and the vertical direction of the object, respectively. With this alignment, the position deviation determined by the method is a deviation in the lateral direction (corresponds to a positional deviation of a vehicle in the width direction with respect to a magnetic marker) of the object); 
and a course estimation part that uses a difference between the lateral shift amounts with respect to two magnetic markers disposed with a space provided there between in a road surface where the vehicle travels (see Paragraph 0014 for the method that determines the position deviation of the object from the magnetic marker as a function of the two differences (i.e., one difference for each axial direction)) and estimates a deviation of the vehicle in a traveling direction with respect to a line segment direction connecting the positions of the two magnetic markers (see Paragraph 0073 for continuous position detection (corresponds to course estimation part) in a wide range of longitudinal distance from the marker 104 (corresponds to traveling direction) by employing the measurements of the longitudinal field strength; see also Paragraph 0074 and Figure 13 for flowchart 1300 showing the process involved in one embodiment of the position detection apparatus 102 for determining the lateral deviation from the apparatus 102 (hence the object where the apparatus is installed on) to the magnetic marker 104 using magnetic field strength measurements in the vertical, lateral, and longitudinal direction. In each processing cycle, the process starts with reading the measurements from all the sensors 108 in step 1302 (which includes the lateral shift amounts)).  
Regarding claim 3, Huang teaches the vehicular system according to claim 1, wherein the two magnetic markers are disposed along a route direction of a traveling road where the vehicle travels (see Figure 1 for the magnetic markers 104 along the path of a traveling vehicle).  
Regarding claim 11, Huang teaches the vehicular system according to claim 1, wherein the course estimation part changes the space between the two magnetic markers for use in estimation of the deviation in accordance with a vehicle velocity (see Paragraph 0050 for at sharp curves, the vehicle's lateral deviation could change fast and it is a great advantage to vehicle control systems to have frequent position updates that reflect the most recent lateral deviation. Similarly, when approaching a sharp curve, a parking lot, a loading zone, a toll booth, or a station, the vehicle may move slowly and therefore take a longer time to travel the same distance. Denser markers (corresponds to a chance in the space between two magnetic markers for use in a deviation estimation) at those locations allow the measurements to be updated often even at low speeds (corresponds to a vehicle velocity)).  
Regarding claim 20, Huang teaches the vehicular system according to claim 1, wherein the course estimation part acquires information that can identify a deviation in the line segment direction with respect to a route direction of the traveling road where the vehicle travels, and estimates the deviation of the vehicle in the traveling direction with respect to the route direction of the traveling road based on a deviation in the line segment direction with respect to the route direction identified by using this information and a deviation in the traveling direction of the vehicle with respect to the line segment direction (see Paragraph 0048 for each radiant line that represents a relationship between the differences: delta_Bz and delta_By. The values on each radiant line (corresponds to line segment) correspond to (delta_y, delta_Bz) at locations with the same lateral deviation and the corresponding lateral deviations (with respect to the left sensor) are marked on each radiant line. Thus, each relationship corresponds to a pre-defined lateral deviation; see also Paragraph 0049 for the position estimation (corresponds to the course estimation part) based on the differences in the measurements of the left and right sensors, the computed difference is denoted as (A_delta_By, A_delta_Bz) and its corresponding location is shown as point A in FIG. 6).  
Regarding claim 22, see rejection for claim 20.
Regarding claim 23, Huang teaches the vehicular system according to claim 1, wherein the system identifies an absolute position of the vehicle at a time point when the deviation in the traveling direction of the vehicle is estimated by acquiring an absolute position of the magnetic marker (see Paragraph 0008 for a prior art method that involves earth identification and peak mapping. The earth field strength is identified when the sensor is in the middle of two magnetic markers, assuming that the sensor measurements consist entirely of earth field strength when the magnetic field sensor is halfway between two markers. The peak time is defined as the time the magnetic field sensor is crossing a magnetic marker; that is, the sensor is at a location where the longitudinal distance between the sensor and the marker is 0. The peak time is identified as the time the vertical measurement reaches its maximum value. The position estimation then removes the estimated earth field from the measurements at the peak time, and maps the resulting lateral and vertical values to a pre-defined table (corresponds to absolute positions that have already been pre-defined/stored in a database at a time point) to determine the lateral distance (corresponds to the lateral deviation in the traveling direction since the magnetic markers are in the direction of vehicle travel) between the magnetic field sensor and the marker. Accordingly, the vehicle lateral position related to the marker can be estimated since the installation location of the sensor on the vehicle is known).  
Regarding claim 25, see rejection for claim 23.
Regarding claim 26, Huang teaches a course estimation method in which a lateral shift amount, that is a positional deviation of a vehicle in a vehicle width direction, is measured with respect to each of two magnetic markers disposed with a space provided there between along a route direction of a traveling road of the vehicle (see Paragraph 0014 for the method that determines the position deviation of the object from the magnetic marker as a function of the two differences (i.e., one difference for each axial direction); see also Figure 2 for the magnetic markers 104 disposed with a space along a route direction of a traveling road of the vehicle) and a difference between the lateral shift amounts with respect to the two magnetic markers is calculated (see Paragraph 0059 for the lateral control unit 1406 that receives two lateral deviations, y1 at the front of the mobile object 106 and y2 at the middle (or rear) of the mobile object 106. The lateral control unit 1406 further determines a relative angle β (i.e., the angle of the mobile object with respect to the path or roadway) as:) β=atan((y1−y2)/w), where w is the distance between the two position detection apparatuses 102 (corresponds to a difference between the lateral shift amounts with respect to the two magnetic markers). The lateral control unit 1406 then uses both the two lateral deviations and the relative angle to determine the desired steering angle), thereby estimating a deviation of the vehicle in a traveling direction with respect to the route direction (see Paragraph 0073 for continuous position detection (corresponds to course estimation part) in a wide range of longitudinal distance from the marker 104 (corresponds to traveling/route direction) by employing the measurements of the longitudinal field strength; see also Paragraph 0074 and Figure 13 for flowchart 1300 showing the process involved in one embodiment of the position detection apparatus 102 for determining the lateral deviation from the apparatus 102 (hence the object where the apparatus is installed on) to the magnetic marker 104 using magnetic field strength measurements in the vertical, lateral, and longitudinal direction. In each processing cycle, the process starts with reading the measurements from all the sensors 108 in step 1302 (which includes the lateral shift amounts)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 12, 14, 17, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of MPEP § 2144.04-2144.05.
Regarding claim 2, Huang teaches the vehicular system according to claim 1, wherein the lateral shift amount measurement parts are arranged at at least two positions separated in a longitudinal direction of the vehicle (see Paragraph 0053 for such insensitivity allows the position estimation to be conducted as long as the sensors 108 are within a longitudinal range of a marker 104; therefore, the sensor measurements can be used for position estimation when the sensors are within [−L L] distance in the longitudinal direction from the marker 104. In other words, the present invention allows continuous position estimation when the sensors 108 are around a marker 104) with a space equal to the space between the two magnetic markers (see Paragraph 0046 for in this example, the position detection apparatus 102 consists of five sensors 108, which are equally spaced with a sensor spacing of D. The sensor spacing D should be chosen to be smaller than the sensing range of the sensors 108. Exemplary values of D can be 10 cm to 40 cm. The spacing does not need to be equal between the sensors 108; see also  Paragraph 0053 for the present invention allows variable marker spacing and continuous position estimation around markers, where both advantages allow more frequent position estimation updates when necessary; see also Paragraph 0054 for the relationship delta_By and delta_Bz when the marker 104 is in between the two sensors (i.e., y ranging from 0 to D), the linear relationship between delta_By and delta_Bz holds even when the marker 104 is on one side of both of the sensors 108. FIG. 8 shows the relationship of the delta_By and delta_Bz for cases when the magnetic marker 104 is in between the two magnetic field sensors 108 (y=0 to y=D) and when the magnetic marker 104 is on one side of the two sensors 108 (y<0 and y>D)), 
and the course estimation part estimates the deviation in the traveling direction by using a difference between a lateral shift amount measured by a front-side lateral shift amount measurement part of two lateral shift amount measurement parts separated with the space equal to the space between the two magnetic markers with one magnetic marker positioned on a vehicle forwarding side of the two magnetic markers and a lateral shift amount measured by a rear-side lateral shift amount measurement part with another magnetic marker (see Paragraph 0079 for two position detection apparatuses 102 can be used, one installed at the front of the mobile object 106 (corresponds to measuring a front-side lateral shift amount) and the other at the middle (or rear) of the mobile object 106 (corresponds to a lateral shift amount measured by a rear-side lateral shift amount). FIG. 15 illustrates the location of the two position detection apparatuses 102. Each position detection apparatus 102 provides a lateral deviation of the mobile object 106 with respect to the magnetic markers 104. Thus, the lateral control unit 1406 receives two lateral deviations, y1 at the front of the mobile object 106 and y2 at the middle (or rear) of the mobile object 106. The lateral control unit 1406 further determines a relative angle β (i.e., the angle of the mobile object with respect to the path or roadway) as:) β=atan((y1−y2)/w), where w is the distance between the two position detection apparatuses 102 (corresponds to a difference between the front and rear position detection apparatuses). The lateral control unit 1406 then uses both the two lateral deviations and the relative angle to determine the desired steering angle).  Huang fails to explicitly teach that the lateral shift amount measurement parts are arranged with a space equal to the space between the two magnetic markers. 

Regarding claim 10, see rejection for claim 3.
Regarding claim 12, see rejection for claim 11. 
Regarding claim 14, see rejection for claim 13.
Regarding claim 17, see rejection for claim 16. 
Regarding claim 19, see rejection for claim 16.
Regarding claim 21, see rejection for claim 20.
Regarding claim 24, see rejection for claim 23.

s 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kovarik (US20180157878A1).
Regarding claim 13, Huang teaches the vehicular system according to claim 1, wherein the magnetic markers are disposed along a lane that is a region of the vehicle to travel (see Figure 1 for the magnetic markers 104 along the path of a traveling vehicle), but fails to explicitly teach the system comprises a prediction part that predicts at least one of a time and a distance until the vehicle departs from the lane by using the lateral shift amount, the deviation, and the vehicle velocity and a warning device which issues warning in accordance with the time or distance predicted by the prediction part.
However, Kovarik teaches  the system comprises a prediction part that predicts at least one of a time and a distance until the vehicle departs from the lane by using the lateral shift amount, the deviation, and the vehicle velocity and a warning device which issues warning in accordance with the time or distance predicted by the prediction part (see Paragraph 0016 for some prior art systems typically utilize at least one of a radar/lidar, DGPS/INS and digital map, or camera/video processing sensor to detect the lane markings (or road edges) that delineate a lane boundary. The detected lane-marking range is typically used to determine the lateral position of the vehicle in the lane (i.e., vehicle in-lane position) (corresponds to a lateral shift amount and deviation), and a parameter time-to-lane-crossing is calculated (corresponds to predicting at least a time and a distance, due to the position of the vehicle to the lane boundary, until the vehicle departs from the lane) based on the in-lane position and the motion of the vehicle; see also Paragraph 0017 for software that is employed that may assign a value to each lane of the road based on the car's speed (corresponds to vehicle velocity that is used for determining time/distance to switch to another lane) and the behavior of nearby vehicles, in order to decide whether to switch to another lane (corresponds to departing the lane), to attempt to pass the car ahead, or to get out of the way of a vehicle approaching from behind; see also Paragraph 0077 for example, in the case of a biker the provision of a magnetic element in the clothing of such biker, positioned preferably at least at the rear portion of the person's clothing or helmet (such as a magnetic feature sewn into the rear-facing portion of a biker jersey, a camelback water pack, a leather biker's jacket, etc.) permits an autonomous vehicle to detect such a feature and thus warns the vehicle (corresponds to a warning device) of the presence of the biker, thus enabling the autonomous vehicle to do one of the following: reduce speed; stop; change course so as to provide extra room for the biker (e.g. at least another 6 inches, and up to between 1 and 2 feet) (corresponds to distance) when passing, etc. Thus, in various embodiments, the present invention includes wearable features to warn an autonomous vehicle of the presence of a person, bike, static structure, pet, etc (which is an example of a situation where the vehicle will depart from the lane)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a position deviation of an object with respect to a magnetic marker, as taught by Huang, using the prediction part, velocity and warning device functionality, as taught by Kovarik, for several advantages including: not being adversely affected by weather conditions, does not require expensive video or other radio frequency equipment, and uses little to no power to achieve its magnetic marker function. Additionally, Kovarik overcomes the need for a coordinated system and provides a method that avoids outdated information (see Paragraph 0041 and 0010 of Kovarik).
Regarding claim 15, see rejection for claim 13.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view Ferguson (US9063548B1).
Regarding claim 16, Huang teaches the vehicular system according to claim 1, wherein the magnetic markers are disposed along a lane that is a region of the vehicle to travel (see Paragraph 0022 for an intelligent lateral control system employing the disclosed method to automatically guide a mobile object along a path embedded with magnetic markers is also provided), but fails to explicitly teach the system comprises a road structure estimation part that estimates a three-dimensional road structure with reference to the own vehicle by using the lateral shift amount and the deviation.
However, Ferguson teaches the system comprises a road structure estimation part that estimates a three-dimensional road structure with reference to the own vehicle by using the lateral shift amount and the deviation (see Column 3, Line 35-39 for if orientation or lateral position of the vehicle relative to the road is different from a corresponding orientation or lateral position (corresponds to a lateral shift/deviation) from which a previous image, on which the projection is based, was captured (corresponds to how the 3D images are in reference to the lateral shift/deviation of the vehicle), the level of confidence may be decreased; see also column 6, lines 16-23 for using this technique, many thousands of pixels may be acquired simultaneously to create a 3D point cloud representing an object or scene being detected by the LIDAR unit 132. A point cloud may include a set of vertices in a 3D coordinate system. These vertices may be defined by X, Y, and Z coordinates, for example, and may represent an external surface of an object; see also Column 12, Lines 25-34 for the images or the 3D point cloud images may be captured at previous time periods. For example, the camera coupled to the vehicle may have captured the images (corresponds to a reference to the own vehicle) before a present time period while the vehicle is driven on the road. The camera may be configured to continuously capturing images of the road (corresponds to the estimated 3D point cloud images of the road structure) at a certain number of frames per second, for example, and the computing device may be configured to have access to frames previously captured. In another example, the images may be reference images captured at previous time periods by other vehicles).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a position deviation of an object with respect to a magnetic marker, as taught by Huang, using the estimation of 3D imaging of road structures see Column 12, Lines 47-49 of Ferguson).
Regarding claim 18, see rejection for claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada (US6215392B1) teaches a sensing device for detecting a vehicle's skid, an attitude and a speed with lane markers. This sensing device allows sensors mounted on the vehicle to detect lane markers arranged on the lane center along a road.
Uejima (JP2001006923A) teaches a magnetic marker to be easily laid on a road and to increase the magnetic field intensity of the marker at a distant position from the surface of the road as a whole, and, in addition, to make magnetic nails, etc., hardly stand upright on the marker by using a flat magnet having a recessed section or hole section at a needed spot on the surface.
Lihoshi (US6032097A) teaches a vehicle platoon control system which is capable of stably controlling a platoon of motor vehicles and particularly smoothly controlling the speeds of the motor vehicles on a road under given conditions, especially, a road for automatically driven or autonomous motor vehicles, with magnetic information sources (markers) or the like arranged at spaced intervals along paths in lanes on the road.
Taike (JP2012174032A) teaches a mobile device includes detection means for detecting a positional deviation from an induction line and calculation means for calculating a positional deviation from a virtual induction line relating to dead reckoning navigation, and calculates a control amount relating to movement based on the positional deviation detected by the detection means or based on the positional deviation calculated by the calculation means. The mobile device includes: coupling 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665